J-S09038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RENE FIGUEROA                              :
                                               :
                       Appellant               :   No. 1325 EDA 2021

               Appeal from the PCRA Order Entered June 1, 2021
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0000620-2013


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 12, 2022

        Appellant Rene Figueroa appeals from the Order entered in the Court of

Common Pleas of Northampton County on June 1, 2021, denying his Amended

Petition filed pursuant to the Post Conviction Relief Act (PCRA).1 Following a

careful review, we affirm.

        On direct appeal, a prior panel of this Court set forth the relevant facts

and procedural history herein, as recited by the trial court, as follows:

                    On the night of December 1, 2012, [appellant]
             and [Javier Rivera-Alvarado (“Rivera-Alvarado”) ] were
             at the Puerto Rican Beneficial Society Club (“Puerto
             Rican Club”), a social club located on East Third Street
             in Bethlehem, Northampton County, Pennsylvania.
             [Appellant] was at the Puerto Rican Club to watch a
             boxing match, as were the following individuals: Yolanda
             Morales, [Rivera-Alvarado], Orialis and Angel Figueroa
             (“Orialis” and “Angel”),[Footnote 7] and Luis Rivera
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S09038-22


         (“Rivera”). Orialis, Angel, and Rivera were the alleged
         victims of [appellant] and [Rivera-Alvarado] and are
         members of the same family. Ms. Morales was a friend
         of the alleged victims' family. On the night in question,
         a shootout between [appellant] and Orialis occurred at
         approximately 2:30 a.m. on the street outside the
         Puerto Rican Club, resulting in the death of Ms. Morales
         and gunshot wounds to [appellant], [Rivera-Alvarado],
         Orialis, Angel, and Rivera. After the shootout, the injured
         individuals were transported to the emergency trauma
         center at St. Luke's Hospital. There, Detective Martinez
         conducted interviews with a number of the involved
         individuals.

         [Footnote 7] Orialis Figueroa and Angel Figueroa are
         brothers with no relation to [appellant]. ...

     Trial court opinion, 5/26/15 at 4-5.

           The trial court also provided the following procedural
     history:

         [Appellant] has appealed to the Superior Court from the
         judgment of sentence imposed on January 23, 2015.
         Following a jury trial held from September 29, 2014, to
         October 31, 2014, [appellant] was convicted of
         involuntary manslaughter as a misdemeanor of the first
         degree,[Footnote 1] aggravated assault as a felony of
         the first degree,[Footnote 2] firearms not to be carried
         without a license as a felony of the third
         degree,[Footnote 3] and receiving stolen property as a
         felony of the second degree.[Footnote 4]

         [Footnote 1] 18 Pa.C.S.A. § 2504.

         [Footnote 2] [18 Pa.C.S.A.] § 2702(a)(1).

         [Footnote 3] [18 Pa.C.S.A.] § 6106(a)(1).

         [Footnote 4] [18 Pa.C.S.A.] §§ 3903(a)(2), 3925.

                On January 23, 2015, [appellant] was sentenced
         to thirty to sixty months in state prison for involuntary
         manslaughter, a consecutive period of 108 to 216

                                    -2-
J-S09038-22


          months in state prison for aggravated assault, a
          consecutive period of forty-two to eighty-four months in
          state prison for firearms not to be carried without a
          license, and a concurrent period of thirty to sixty months
          in state prison for receiving stolen property. In the
          aggregate, [appellant] was sentenced to 180 to 360
          months in state prison, or fifteen to thirty years.

                On February 9, 2015, [appellant] filed a Notice of
          Appeal.[Footnote 5] However, on September 16, 2015,
          the Superior Court, at docket number 421 EDA 2015,
          dismissed [appellant's] appeal because his attorney
          failed to file an appellate brief. Subsequently,
          [appellant] sought the restoration of his appellate rights
          by way of a petition for post-conviction collateral relief,
          which the [trial] court granted in an Order filed on
          January 13, 2017. The instant appeal followed.

           [Footnote 5] [Appellant] did not file an optional post-
          sentence motion pursuant to Pennsylvania Rule of
          Criminal Procedure 720.

               On March 30, 2017, [appellant], through new
          counsel, filed a “Concise Statement of Errors Complained
          of on Appeal Pursuant to Rule of Appellate Procedure
          1925(b)” (“Concise Statement”)[.]

     Trial court opinion, 4/25/17 at 1-2.

Commonwealth       v.   Figueroa,    No.    1355   EDA    2017,    unpublished

memorandum at 1–2 (Pa.Super. filed August 3, 2018) (unpublished

memorandum) (brackets and parentheses in original).

     In affirming Appellant’s judgment of sentence on August 3, 2018, this

Court held, inter alia, that Appellant had not adequately preserved for




                                     -3-
J-S09038-22


appellate review his allegations of a Bruton2 violation and of trial court error

for failing to declare a mistrial due to prosecutorial misconduct during the

closing argument. See Id. at 4-5.

       On August 7, 2018, Appellant filed a petition for allowance of appeal

with the Pennsylvania Supreme Court, and the Supreme Court denied the

same on January 22, 2019. See Commonwealth v. Figueroa, 650 Pa. 547,

200 A.3d 943 (2019) (Table).

       On July 29, 2019, Appellant filed a PCRA petition pro se, and he filed a

supplemental, pro se PCRA petition on September 19, 2019. On August 1,

2019, counsel was appointed and granted leave to file an amended PCRA

petition. Counsel filed Appellant’s Amended Petition for Post Conviction

Collateral Relief on January 9, 2020, wherein he raised claims of ineffective

assistance of prior counsel. Following an evidentiary hearing held on

September 18, 2020, the PCRA court denied Appellant’s PCRA petition in an

Order and Opinion of the Court entered on June 1, 2021.

       Appellant filed a timely notice of appeal on June 28, 2021, and his

concise statement of errors complained of on appeal on July 26, 2021. The


____________________________________________


2 Bruton v. United States, 391 U.S. 123 (1968). In Bruton, the United
States Supreme Court held a confession from a non-testifying co-defendant
that directly incriminates a defendant in a joint trial is of such a powerfully
incriminating nature that an instruction to the jury limiting its consideration of
the confession is insufficient to cure prejudice to defendant from the
confession's admission at trial. Id. at 135-37.



                                           -4-
J-S09038-22


PCRA court did not file a subsequent Opinion pursuant to Pa.R.A.P 1925(a).

Instead, on July 27, 2021, the court filed its “Pennsylvania Rule of Appellate

Procedure 1925(a) Statement” wherein the court indicated “that the place in

the record where the reasons in support of the Order appealed from may be

found is the Opinion of the Court filed on June 1, 2021.”

      In his appellate brief Appellant presents the following Statement of

Questions Involved:

            I.    DID THE TRIAL COURT ERR BY FINDING THAT TRIAL
                  COUNSEL WAS NOT INEFFECTIVE FOR FAILING TO
                  MOVE FOR A MISTRIAL FOLLOWING A PATENT
                  BRUTON VIOLATION?

            II.   DID THE TRIAL COURT ERR BY FINDING THAT
                  APPELLANT [SIC] COUNSEL WAS NOT INEFFECTIVE
                  FOR FAILING TO PRESERVE ON APPEAL THE DENIAL
                  OF A MISTRIAL BECAUSE OF PROSECUTORIAL
                  MISCONDUCT IN THE CLOSING ARGUMENT.


Brief of the Appellant at 4.

      When reviewing the denial of a PCRA petition, both the Pennsylvania

Supreme Court and this Court “determine whether the PCRA court's findings

of fact are supported by the record, and whether its conclusions of law are

free from legal error.” Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa.

2020) (citation omitted). Our standard of review of the PCRA court's legal

conclusions is de novo, while our scope of review is limited to the findings of

the court and the evidence of record. Id.




                                     -5-
J-S09038-22


      Counsel is presumed effective; therefore, a petitioner must plead and

prove the following to succeed on a claim of ineffective assistance of counsel:

            (1) [the] underlying claim is of arguable merit; (2) the
      particular course of conduct pursued by counsel did not have some
      reasonable basis designed to effectuate [the petitioner's]
      interests; and, (3) but for counsel's ineffectiveness, there is a
      reasonable probability that the outcome of the challenged
      proceeding would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003) (citations

omitted). An ineffectiveness claim will be successful only where the petitioner

satisfies each prong of the aforementioned test. Commonwealth v. Daniels,

963 A.2d 409, 419 (Pa. 2009).

      Appellant first argues that trial counsel was ineffective for failing to

move for a mistrial following a Bruton violation that occurred during the direct

testimony of Detective Fabian Martinez at which time he uttered Appellant’s

full name.   Detective Martinez testified, inter alia, regarding the redacted

portion of Appellant’s co-defendant’s statement. Specifically, the detective

testified that co-defendant told him “on his way out, one of the bouncers has

come out of a back room and show Rene Figueroa….” N.T., 10/23/14, at 140.

      Appellant posits that as a result of this statement, “the prosecutor was

responsible for assisting the jury into believing the bouncer showed a gun to

[Appellant] [and that] [t]his was a patent violation of Bruton.” Brief of the

Appellant at 21.   Appellant further reasons that this testimony aided the

Commonwealth in establishing intent on the part of Appellant pertaining to

the murder and injuries sustained by others present. “Trial counsel’s theory

                                     -6-
J-S09038-22


of the case is that [Appellant] had a gun, but not the alleged bouncer’s gun,

when he was protecting the life of his friend. . . .”    Id. at 25.   Appellant

concludes that trial counsel’s failure to properly motion for a mistrial at that

time was prejudicial to Appellant. Id. at 26-27.

      After briefly summarizing the evidence of the events leading to

Appellant’s arrest, the PCRA court, the Honorable Anthony S. Beltrami,

concluded that Appellant’s ineffectiveness claim pertaining to the Bruton

violation was meritless, and in doing so meticulously detailed its analysis as

follows:

      Before Detective Martinez was to be questioned regarding the
      contents of Co-Defendant's statement, the following discussion
      was held:

      [TRIAL COUNSEL]: Judge, may we see you?

      THE COURT: Sure.

      (The following discussion was held at sidebar.)

      [TRIAL COUNSEL]: Judge, we talked about this a long time ago,
      that if they were going to use this it would be a redacted version.

      THE COURT: I assumed that you saw it.

      [TRIAL COUNSEL]: I never saw that redacted version. I mean we
      talked about it.

      [PROSECUTOR]: Yes, we did.

      THE COURT: I just assumed you talked this out.

      [PROSECUTOR]: Yes. [Defendant] -- [Co-Defendant] refers to
      [Defendant]. What he's going to say is that his name was
      mentioned. He is going to just - he's going to say a person with
      the group, and I told [Trial Counsel].

                                     -7-
J-S09038-22



     THE COURT: His statement can only be used against [co-
     Defendant]; am I right?

     [TRIAL COUNSEL]: Yes.

     [PROSECUTOR]: That's correct.

     THE COURT: All right.

     [TRIAL COUNSEL]: Okay, but, you're going to read the redacted
     version?

     [PROSECUTOR]: Yes.

     [TRIAL COUNSEL]: Will you give them an instruction?

     (End of discussion at sidebar.)

     (See N.T., 10/23/2014, at 137:23-139:25.) At the conclusion of
     the sidebar discussion, the court instructed the jury as follows:
     “[L]et me just tell [you] that any statement that [Co-Defendant]
     made can only be used against [Co-Defendant]. So with regard to
     any statements that the detective relays to you that were made
     by [Co-Defendant], you cannot consider them against
     [Defendant].” (Id. at 139:4-11.)

           Detective Martinez then proceeded to testify as to the
     contents of Co-Defendant's statement, reaching as far as the sixth
     paragraph of the statement, as reproduced above, without issue
     or objection. (Id. at 139:14-140:23.) When Detective Martinez got
     to that portion of Co-Defendant's statement that suggested that
     [Defendant] was handed a gun by a bouncer shortly before the
     shootout, the following exchange occurred:

     [PROSECUTOR:] Did he say anything occurred as he was leaving
     the club with his wife?

     [DET. MARTINEZ:] Well, after he made a statement, he was again
     advised that we were trying to figure out what happened, we
     needed to know everything he saw. He did state that, on his way
     out, one of the bouncers had come out of a back room and show
     Rene Figueroa –


                                       -8-
J-S09038-22


     [PROSECUTOR:] That wasn't -- that wasn't –

     [DET. MARTINEZ:] I apologize.

     [THE COURT:] Disregard that statement, ladies and gentlemen.

     [TRIAL COUNSEL:] Judge, I want -- I reserve.

     [THE COURT:] Go ahead.

     [PROSECUTOR:] Let's back up. You said a bouncer brought a gun
     out of the back room, right?

     [THE COURT]: Well, at this point, Mr. Houck, I prefer that you not
     question about this area.12

     [PROSECUTOR:] That's all right.

     (Id. at 140:24-141:21 (emphasis added).) Detective Martinez
     then testified as to the remaining “non-gun” portion of Co-
     Defendant's statement, paragraphs eight and nine as reproduced
     above, thereby entering those portions of Co-Defendant's
     statement into evidence.13 (Id. at 141:22-142:15.)
            Defendant asserts that a “fatal” Bruton violation occurred
     during Detective Martinez's testimony and that Trial Counsel was
     ineffective for failing to move for mistrial as a result of that alleged
     violation. (Def.'s Br. 3.) Thus, the court must first determine
     whether there is arguable merit to the claim that Trial Counsel
     should have moved for a mistrial.

                 In criminal trials, declaration of a mistrial serves
           to eliminate the negative effect wrought upon a
           defendant when prejudicial elements are injected into
           the case or otherwise discovered at trial. By nullifying
           the tainted process of the former trial and allowing a
           new trial to convene, declaration of a mistrial serves
           not only the defendant's interest but, equally
           important, the public's interest in fair trials designed to
           end in just judgments. Accordingly, the trial court is
           vested with discretion to grant a mistrial whenever the
           alleged prejudicial event may reasonably be said to
           deprive the defendant of a fair and impartial trial. In
           making its determination, the court must discern
           whether misconduct or prejudicial error actually

                                      -9-
J-S09038-22


          occurred, and if so, assess the degree of any resulting
          prejudice.

     Commonwealth v. Nevels, 203 A.3d 229, 244 (Pa. Super. 2019),
     appeal granted in part, 216 A.3d 1042 (Pa. 2019), and aff’d, 235
     A.3d 1101 (Pa. 2020) (quoting Commonwealth v. Baldwin, 158
     A.3d 1287, 1293 (Pa.Super.2017)).
           As noted above, in an Opinion and Order filed on February
     17, 2014, the court denied Co-Defendant's motion to suppress the
     statement he gave to Detective Martinez. Accordingly, leading up
     to Detective Martinez's testimony, Co-Defendant's statement was
     admissible, as a matter of law, with the only caveat being
     compliance with Bruton and its progeny, as the statement was
     incriminating to Defendant, on its face.

             In Bruton, the United States Supreme Court held that
         the admission into evidence of an extrajudicial
         statement of confession by non-testifying co-defendant
         A inculpating codefendant B in the crime, violated co-
         defendant B's right of cross-examination under the
         Confrontation Clause of the Sixth Amendment. In other
         words, as the High Court stated subsequently in
         Richardson v. Marsh, 481 U.S. 200, 206, 107 S. Ct.
         1702, 95 L. Ed. 2d 176 (1987), “where two defendants
         are tried jointly, the pretrial confession of one cannot be
         admitted against the other unless the confessing
         defendant takes the stand.” In reaching this holding, the
         High Court reasoned that, even if the jurors were
         instructed to the contrary, there remained a substantial
         risk that they would look to co-defendant A's
         incriminating extrajudicial statement in assessing co-
         defendant B's guilt. Bruton, supra at 126, 128-29, 88 S.
         Ct. 1620; see id. at 135, 88 S. Ct. 1620 (“[T]here are
         some contexts in which the risk that the jury will not, or
         cannot, follow instructions is so great, and the
         consequences of failure so vital to the defendant, that
         the practical and human limitations of the jury system
         cannot be ignored.”); see id. at 137, 88 S. Ct. 1620
         (“[I]n the context of a joint trial we cannot accept
         limiting instructions as an adequate substitute for [a co-
         defendant's]       constitutional     right    of    cross-
         examination.”). Thus, in Bruton, the High Court created
         a narrow exception to the general legal principle that the
         jury is presumed to follow the court's instructions. Id. at

                                   - 10 -
J-S09038-22


         135-37, 88 S. Ct. 1620; Richardson, supra at 206-07,
         107 S. Ct. 1702.
              In Richardson, supra at 202,107 S. Ct. 1702 the
         High Court considered whether Bruton’s holding applies
         when co-defendant A's confession was redacted to omit
         any reference to co-defendant B, but co-defendant B
         was “nonetheless linked to the confession by evidence
         properly admitted against him at trial.” In answering
         this question in the negative, the Richardson Court
         distinguished     between a confession that was
         incriminating on its face to codefendant B (which was
         clearly subject to Bruton’s rule) and a confession that
         was incriminating to co-defendant B only by inference
         from evidence subsequently introduced at trial. The
         Richardson Court held that the latter was not subject to
         Bruton’s rule. Id. at 208, 107 S. Ct. 1702. Thus, the High
         Court in Richardson limited Bruton’s holding to
         statements of confession by co-defendant A that were
         facially incriminating to co-defendant B, exempting from
         Bruton’s     control   those    statements    that   were
         incriminating to co-defendant B only after connection
         with or linkage to other evidence admitted at trial.
         Richardson, supra at 208-09, 107 S. Ct. 1702; see Gray
         v. Maryland, 523 U.S. 185, 191, 195, 118 S. Ct. 1151,
         140 L. Ed.2d 294 (1998); see also Commonwealth v.
         Cannon, 610 Pa. 494, 22 A.3d 210, 2I9 (2011) (applying
         Richardson); Commonwealth v. Brown, 592 Pa. 376,
         925 A.2d 147, 157 (2007) (noting this Court's approval
         of the redaction practices permitted under Richardson).

     Commonwealth v. Roney, 79 A.3d 595, 623-24 (Pa. 2013).

            When Detective Martinez used Defendant’s name while
     testifying as to Co-Defendant's statement, Bruton was clearly
     violated. However, Defendant’s first issue does not have arguable
     merit for the following reasons. Immediately after the Bruton
     violation occurred and before any additional testimony was
     offered, the court ordered the jury to “[d]isregard that
     statement,” by which it meant that Detective Martinez’s testimony
     that Co-Defendant “did state that, on his way out, one of the
     bouncers had come out of a back room and [had] show[n] Rene
     Figueroa—” was stricken from the record and was not to be part
     of the jury’s consideration of the case. (N.T., 10/23/2014, at
     141:5-7.) The jury had previously been instructed by the court as

                                   - 11 -
J-S09038-22


     follows: “Sometimes I may order evidence stricken from the
     record after you hear it [and] [w]henever I . . . order evidence
     stricken from the record, you must completely disregard that
     evidence when deciding the case." (N.T. , 10/8/2014, at 13:25-
     14:5 (emphasis added).) “[A] jury is presumed to follow a trial
     court's instructions.” Commonwealth v. Reid, 99 A.3d 470, 501
     (Pa. 2014). Moreover, right after the Bruton violation, the court's
     striking of the testimony, and the court's cautionary instruction,
     the prosecutor attempted to continue the questioning about Co-
     Defendant's statement about the gun being shown to [Appellant]
     by asking the question, “Let's back up, you said a bouncer brought
     a gun out of the back room, right?” The court once again
     immediately stepped in and precluded the line of questioning,
     stating, “I prefer that you not question about this area.” (Id. at
     141:16-20.) Thus, it is clear that the complained-of testimony was
     not part of the evidentiary record that the jury could consider in
     reaching its verdict. For this reason, the alleged prejudicial event
     could not reasonably be said to have deprived [Appellant] of a fair
     and impartial trial. Thus, there is no arguable merit to
     [Appellant’s] contention that Trial Counsel was ineffective for
     failing to request a mistrial, and Defendant suffered no prejudice
     as a result of Trial Counsel’s failure to move for a mistrial during
     Detective Martinez's testimony.
            Even assuming, for the sake of argument, that this claim
     has arguable merit or that Defendant suffered prejudice, Trial
     Counsel had a reasonable basis for not making a motion for a
     mistrial. Trial Counsel testified as follows regarding his decision
     not to move for a mistrial at this point in the trial:

         Well, the strategy moving forward was as follows.
         Number one, the [c]ourt prior to [D]etective Martinez's
         testimony clearly indicated that the testimony could only
         be used against [Co-Defendant] and not [Defendant].
         So that's the start of the testimony, and we presume
         that the jury would follow that instruction, number one.
         Number two, when the minor Bruton issue came up on
         page 141 where he mentioned [Defendant], the [c]ourt
         then immediately indicated to the jury to disregard that
         statement, and again I presume that the jury did that.
         And again, the statement as I read it here, recollecting
         back, all it says is that one of the bouncers came out of
         the back room and showed [Defendant] -- that's all it
         says. It doesn't say anything more than that. And what
         that exactly means is not really clear, and it wasn't that

                                    - 12 -
J-S09038-22


         devastating or anything like that in the case, in the
         grand scheme of this case, and the judge had cautioned
         them prior to the testimony and told the jury to
         disregard that issue, and I didn't think it was something
         that was that important to move forward on, number
         one, because it's a minor issue but, probably more
         important at that point in the trial, I really didn't want a
         mistrial in reality. That was such a minor issue in the
         grand scheme of this case, and I believed that the case
         had gone very, very well for myself and [Defendant],
         mostly [Defendant], and we were in a good position to
         end the murder portion of the case. If a mistrial was, in
         fact, granted, it would have started the whole situation
         over and put us in a position where I didn't feel it was
         advantageous to [Defendant]’s best interests because I
         thought, this is going very well, and sometimes you are
         forced into a mistrial because the mistake is so
         devastating that it's going to create such undue
         prejudice, but that was certainly not this particular minor
         Bruton situation with two cautionary jury instructions.
         So maybe technically there was a basis for a mistrial
         request, but I didn't think it was that significant in the
         grand scheme of things. And also, I didn't really want a
         mistrial. It's the old be careful what you wish for,
         because I don't think it would be in [Defendant]’s
         interests. And my assessment at that time is borne out
         by the verdict in the case, you know, that we were in
         good shape, position with the murder, and because he
         was acquitted of all the murder charges. So that's my
         thought process.

     (N.T., 9/18/2020, at 12:22-15:1.) Trial counsel expanded on his
     thought process as follows:

         Well, obviously having tried cases for as many years as
         I have, you know, the defense in this case -- whenever
         there's a retrial, all the points that we may have raised
         in the cross examination and the theories are now
         exposed and the Commonwealth obviously has a chance
         at a retrial to either rectify some of the mistakes, to
         address our theories in a different way, prepare the
         witnesses to do a better job on cross examination,
         knowing what the cross examination is, you know. So
         the Commonwealth, I think, would have an extreme

                                   - 13 -
J-S09038-22


           advantage going into a retrial knowing all our theories,
           all our cross examination, and all the different things
           that we have done in the trial and be prepared to
           address them in a better way. That's not good for us.
           And again, we were in a good position at that point in
           time and I didn't want to put the Commonwealth in a
           situation where at another trial they could be in a better
           position at that point in the trial, so I just thought
           strategically -- we were ahead in my mind, and I just
           didn't want to give them a chance to put us in a different
           position.

      (Id. at 27:8-28:7.) The court cannot find fault with Trial Counsel's
      logic. Thus, Trial Counsel clearly had a reasonable basis for not
      moving for a mistrial. For all of the above reasons, Defendant’s
      first claim is without merit and does not entitle him to relief under
      the PCRA.

      ___
      12 The court knew that Co-Defendant's statement, from there,

      suggested that a bouncer gave a gun to Defendant right before
      Defendant left the Puerto Rican Club and the killing of Yolanda
      Morales occurred. Knowing that Detective Martinez had just
      mistakenly referred to Defendant by name, the court made a
      spontaneous decision to preclude the Commonwealth from using
      the remainder of Co-Defendant's statement about the gun, as it
      would have placed a gun in Defendant’s hand before he even left
      the club.
      13 Defendant did not object to that portion of Co-Defendant's

      statement being read into evidence.


PCRA Court Opinion, filed 6/1/21, at 8-16. (italics for emphasis and some

brackets in original).

      Mindful of our deferential standard of review of a PCRA court’s credibility

determinations and following our review of the record, the parties’ briefs, and

the relevant caselaw, we find the PCRA court’s rejection of this claim was not

erroneous or an abuse of discretion.



                                     - 14 -
J-S09038-22


      As stated supra, in order to obtain relief on his ineffectiveness claims,

Appellant must establish he was prejudiced; that is, he must demonstrate

“there is a reasonable probability that the outcome of the proceedings would

have been different but for counsel’s ineffectiveness.” Commonwealth v.

Chmiel, 30 A.3d 1111, 1127-28 (Pa. 2011).          A failure to establish prejudice

alone requires us to reject Appellant’s claim. Commonwealth v. Webb, 236

A.3d 1170, 1176 (Pa.Super. 2020).

       Following Detective Martinez’s brief mention of Appellant’s name, the

trial court twice instructed the jury to disregard the detective’s testimony and

prevented any further questioning in this regard. We observe, as did the PCRA

court, that jurors are presumed to follow the trial court’s instructions.

Commonwealth v. Tyson, 119 A.3d 353, 360 (Pa.Super. 2015), appeal

denied, 128 A.3d 220 (Pa. 2015).

      Moreover, as he explained at the PCRA hearing, trial counsel made a

tactical decision not to move for a mistrial. In fact, counsel testified that he

believed he would have been ineffective had he done so given the minor

nature of the Bruton violation and the positive posture his client was in that

that juncture in the trial. N.T. PCRA hearing 9/18/20, at 21-25.

      Specifically, counsel stated: “The totality of it is clear. It is crystal clear

to me that, A, I didn’t want a mistrial; B, it was minor; C, the judge gave

instructions that clearly took care of it.” Id. at 24. In fact, Appellant did not

want a mistrial, as he “knew we were doing well” and he “thought we were


                                      - 15 -
J-S09038-22


winning.” Id. at 26. Counsel’s belief that a mistrial would not have been in

Appellant’s best interest is substantiated by the fact that Appellant was found

not guilty of the most serious charges brought against him including murder.

Id. at 23.

       Our Supreme Court has held that where, as herein, trial counsel’s

tactical decision to allow a case to go to the jury instead of moving for a

mistrial was reasonable where counsel believed it was in the best interests of

Appellant.    Commonwealth v. Ogrod, 839 A.2d 294, 325 (Pa. 2003). The

PCRA court found trial counsel’s testimony to be credible and could find no

fault with counsel’s reasoning.3 Thus, in light of the foregoing, we find no

merit to Appellant’s first claim.

      Appellant next argues the PCRA court erred when it found appellate

counsel had not been ineffective for failing to preserve in an appellate brief on

direct appeal the denial of a mistrial due to prosecutorial misconduct in the

Commonwealth’s closing argument.               Before we consider the merits of this



____________________________________________


3 Although Appellant posits that trial counsel cannot to be deemed credible
because he argued an issue related to a mistrial in his concise statement of
errors complained of on direct appeal, see Appellant’s Brief at 27-28, counsel
testified he prepared that document without the benefit of the notes of
testimony and wanted to ensure he protected the record for appeal. He
stressed the trial had been long, having lasted several weeks, and he was
“trying not to miss anything” or “make a mistake” when he prepared that
concise statement N.T. PCRA Hearing, 9/18/20, at 21-25. As counsel
explained: “If my recollection was wrong, I want to cover it. Sometimes you
realize when you get the transcript your assessment was incorrect, but to err
on the side of putting more in and not less in.” Id. at 34.

                                          - 16 -
J-S09038-22


claim, we must determine whether it has been properly preserved for

appellate review, for a comparison of both Appellant’s concise statement and

his appellate brief evinces that Appellant develops a theory on appeal

regarding prosecutorial misconduct that differs from that which he raised

before the trial court.

      In his Statement of Matters Complained of on Appeal, Appellant focused

primarily upon allegations in support of his contention that “[t]he trial court

erred in finding that trial counsel had a reasonable basis for not making a

Motion for a Mistrial following an undisputed Bruton violation. . . .”        See

Statement of Matters Complained of on Appeal, filed 7/26/21, at ¶¶ 1-7.

Appellant concludes his concise statement with the following claims:

      8.    The trial court erred by denying [Appellant’s] request for a
      mistrial for prosecutorial misconduct during closing.

      9.     Having induced prejudicial testimony in its case in chief, the
      District Attorney again tried to “ring the bell” in its closing to
      emphasize prohibitec [sic] and prejudicial testimony.

      10. As aforesaid, any cautionary instruction by the tria[l] court
      was insufficient to cure the defect in the record from the Bruton
      violation during the trial.

      11. The conduct of the Commonwealth at closing argument
      renewed and refreshed the proscribed testimony in the minds of
      the jury minutes/hours before they were given the case to begin
      deliberations.

Id. at ¶¶ 8-11.

      It is evident that Appellant did not specifically allege in his concise

statement that Appellate counsel had been ineffective for failing to preserve


                                     - 17 -
J-S09038-22


on direct appeal the issue of whether the trial court erred in failing to grant a

mistrial due to prosecutorial misconduct in the closing argument.         In fact,

Appellant made no allegations of ineffective assistance of counsel in his

concise statement at all.4           It is the new theory of appellate counsel’s

ineffectiveness that Appellant presents in the second question presented in

his appellate brief.

       It is well-settled that issues not included in a court-ordered concise

statement are deemed waived on appeal. See Pa.R.A.P. 1925(b)(4)(vii); see

Commonwealth v. Gordon, 528 A.2d 631, 638 (Pa.Super. 1987), appeal

denied, 517 Pa. 621 (1988) (reiterating that “[a] theory of error different

from that presented to the trial jurist is waived on appeal, even if both theories

support the same basic allegation of error which gives rise to the claim for

relief.”)).

       Our Supreme Court and this Court consistently have ruled that where

the trial court directs a defendant to file a concise statement pursuant to

Pennsylvania Rule of Appellate Procedure 1925(b), any issues not raised in

that statement shall be waived. See supra; see also Commonwealth v.

Bullock, 948 A.2d 818, 823 (Pa.Super. 2008) (citing Commonwealth v.

Lord, 719 A.2d 306, 308 (Pa. 1998)); Commonwealth v. Oliver, 946 A.2d



____________________________________________


4It is noteworthy that Appellant’s allegation of trial court error in not granting
Appellant a mistrial following Detective Martinez’s trial testimony was raised
by Appellant and found to be waived on direct appeal. See supra.

                                          - 18 -
J-S09038-22


1111, 1115 (Pa.Super. 2008) (noting that Lord “requires a finding of waiver

whenever an appellant fails to raise an issue in a court-ordered Pa.R.A.P.

1925(b) statement”). In Commonwealth v. Castillo, 888 A.2d 771, 775

(Pa. 2005), our Supreme Court explained that mandatory waiver of all claims

that do not strictly adhere to Rule 1925(b)’s requirements “provides litigants

with clear rules regarding what is necessary for compliance and certainty of

result for failure to comply.” See id. at 779-80.

      Rule 1925 is intended to aid trial judges in identifying and focusing upon

those issues the parties plan to raise on appeal. The absence of a trial court

opinion addressing a particular claim poses a substantial impediment to

meaningful and effective appellate review. Commonwealth v. Lemon, 804

A.2d 34, 36 (Pa.Super. 2002). Thus, Rule 1925 is a crucial component of the

appellate process. Id. at 37. “When a court has to guess what issues an

appellant    is   appealing,    that    is   not      enough   for   meaningful     review.”

Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.Super. 2001).

      Furthermore, claims that are not raised before the trial court are waived.

See Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa.Super. 2000)

(stating that “[a] claim which has not been raised before the trial court cannot

be raised for the first time on appeal.”). Moreover, “[e]ven if the trial court

correctly guesses the issues [an] [a]ppellant raises on appeal and writes an

opinion     pursuant    to     that    supposition       the   issue   is   still   waived.”

Commonwealth v. Heggins, 809 A.2d 908, 911 (Pa.Super. 2002).


                                             - 19 -
J-S09038-22


Importantly, our Supreme Court has held that an ineffective assistance of

counsel claim is distinct from an underlying claim of trial court error. See

Commonwealth v. Collins, 888 A.2d 564, 572 (Pa. 2005).

       In light of the foregoing, because Appellant did not raise the issue of

appellate counsel’s alleged ineffectiveness in his Statement of Matters

Complained of on Appeal, he has failed to preserve it for our review.

Accordingly, despite the fact that the PCRA court found Appellant’s second

issue lacks merit, because Appellant develops an argument in support of a

newly raised theory in his appellate brief, it is waived.5

____________________________________________


5 Notwithstanding, even if we were to deem this issue to be properly preserved
for appellate review, as the PCRA court found, Appellant was not prejudiced
by Appellate counsel’s briefing errors on direct appeal. It is true that when,
during closing argument, the prosecutor briefly discussed that portion of
Appellant’s Co-Defendant’s statement made to police regarding a gun having
been shown to Appellant by a bouncer, he did so in contravention of the
principle that “a closing argument must be based upon evidence in the record
or reasonable inferences therefrom.” Commonwealth v. Culver, 51 A.3d
866, 878 (Pa.Super. 2012). However, as the PCRA court held, a mistrial due
to any prosecutorial misconduct was not warranted in light of the fact that any
prejudice to Appellant was cured by its instruction, which the jury is assumed
to have followed, and this reference, when the closing argument is viewed as
a whole, was harmless:

              In this case, the isolated commentary in the prosecutor's
       closing argument on a matter outside the evidentiary record did
       not prejudice the jury or form in their minds a fixed bias or
       hostility towards [Appellant] such that they could not objectively
       weigh the evidence and render a true and fair verdict. First, the
       court clearly instructed the jury, both in its instructions at the
       beginning of the case and prior to closing arguments, that the
       arguments made by counsel are not evidence. (See N.T.,
       10/8/2014, at 12:22-13:2; N.T., 10/30/2074, at 4:2-24.) Second,
(Footnote Continued Next Page)


                                          - 20 -
J-S09038-22


____________________________________________


       the court took swift, deliberate, and forceful action in response to
       the Commonwealth’s improper argument when it instructed the
       jury, in its final instructions, that

            [t]he Commonwealth introduced evidence in this case of
            a statement that it claims [Co-Defendant] gave to the
            police, and at the time that evidence was offered I told
            you that the statement could only be used in the case
            against [Co-Defendant] and not in the case against
            [Appellant]. Based upon certain arguments about [Co-
            Defendant's] statement that the Commonwealth made
            during the closing argument, I have now ruled as a
            matter of law that you may not consider any portion of
            [Co-Defendant's] statement, as I have stricken it from
            the record. Therefore, you may not consider any portion
            of [Co-Defendant's] statement to the police in any way
            or for any purpose in your deliberations in either case
            against either defendant.

       (N.T., 10/31/2014, at 47:16-48:8.) In delivering this instruction,
       the court removed any prejudice that arose from the prosecutor's
       improper closing argument by cautioning the jury and highlighting
       the improper argument as the reason for the court's curative
       action. By completely severing Co-Defendant's statement to police
       from the rest of the evidentiary record, the court made it less
       likely that the jury would consider the portions of the statement,
       that were properly in evidence, in a tainted and improper manner
       because of the Bruton violation that was compounded by the
       improper closing argument. Instead, the court's instruction
       mandated that the jury skip over Co-Defendant's statement
       entirely, including the Bruton violation and the improper mention
       of the statement in the prosecutor's closing argument, in its
       deliberations. The court is confident that the jury did just that
       because, as stated above,”[a] jury is presumed to follow a trial
       court's instructions.” Reid, 99 A.3d at 501. Lastly, in the event
       that, notwithstanding the full range of curative and cautionary
       instructions delivered by the court, the prosecutor's closing
       argument produced some level of error that clung to the jury and
       followed it into the deliberation room, any such error was harmless
       in light of the fact that [Appellant’s] counsel conceded moments
       earlier, in his own closing argument, that [Appellant] handled and
(Footnote Continued Next Page)


                                          - 21 -
J-S09038-22


      Order affirmed.6




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




____________________________________________


       fired a gun during the incident,16 the de minimis nature of any
       prejudice created, and the overwhelming independent evidence of
       [Appellant’s] guilt. See Commonwealth v. Molina, 104 A.3d 430,
       453-54 (Pa. 2014). For all of these reasons, even if this issue had
       arguable merit and Appellate Counsel had no reasonable basis for
       failing to brief it properly, [Appellant] suffered no prejudice.
       ____
       16 (N.T., 10/30/2014, at 84:6-85:22.)



PCRA Court Opinion, filed 6/1/21, at 20-22.

6 “This Court is not bound by the rationale of the trial court, and we may affirm
the trial court on any basis.” Commonwealth v. Williams, 73 A.3d 609, 617
n. 4 (Pa.Super. 2013).


                                          - 22 -